Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.        A request for continued examination under 37 CFR 1.114, including the fee 

set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since 

this application is eligible for continued examination under 37 CFR 1.114, and the 

fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 

Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 

submission filed on 09/26/2022 has been entered. 


Specification
2               The amendment filed 03/11/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figs. 4B and 4C and its description in eth specification. It should be noted that the original disclosure does not explicitly disclose that the size and width of the square and oblong shaped of the top safety structure shown in Figs. 4B-4C. In addition, 
the original disclosure does not disclose that the top safety structure as a squared-shaped safety structure or an oblong-shaped safety structure does not extend outwardly from the perimeter of the support structures as shown in Figs. 4B-4C.
Furthermore, the original disclosure does not disclose that the vertically extending supporting structures are connected to the end of the longest axis of the oblong or oval-shape safety structure as shown in the new Fig. 4C. 

Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
3.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
4.         Claims 1-5, 7-10, 12 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
                   Regarding claims 1 and 8, “the stationary cutting device overleaping the entire diameter of the central aperture” is confusing. First, “the entire diameter” lack antecedent basis. Second, claim does not specify that the central aperture is circular central aperture which has a diameter. In other words, claim does not call for a circular top safety structure having a circular aperture.
                  Regarding claim 9, “the stationary cutting device overleaping the entire diameter of the central aperture” is confusing. First, “the entire diameter” lack antecedent basis. Second, claim does not specify that the central aperture is circular central aperture which has a diameter. In other words, claim does not call for a circular safety device having a circular aperture.
                Regarding claim 7, “the top safety structure is one of … square, and oblong” is confusing as it is not clear how the square could have a diameter (as set forth in claim 1). In addition, an oblong-shaped safety structure has an oblong central aperture with two diameters. Therefore, it is not clear which one of the diameters of central aperture of the oblong-shaped safety structure is set forth in claim 1. 

       Allowable Subject Matter
5.        Claims 1, 8 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Regarding claims 1, 8 and 9, Valdez (2012/0067460 A1), as applied to the rejection of the claims in the Final-Rejection mailed on 03/24/2022, does not teach that the stationary cutting device overleaping the entire diameter of the central aperture. 

Response to Arguments
6.          Applicant’s argument that one skilled in the art would recognize that the circular-shaped safety structure could be merely replaced with an oblong-shaped safety structure or a square-shaped safety structure indicating by specification is not persuasive. The original disclosure does not disclose the specific size of the square-shaped and oblong-shaped safety structures as shown in new Figs.  4B-4C. In addition, the original disclosure does not disclose that the extending supporting structures are attached to the square-shaped and oblong-shaped safety structures in the manner shown in new Figs. 4B-4C. For example, the original disclosure does not disclose that the vertically extending supporting structures are connected to the end of the longest axis of the oblong or oval-shape safety structure as shown in the new Fig. 4C. Furthermore, the original disclosure does not disclose that the top safety structure as a squared-shaped safety structure or an oblong-shaped safety structure does not extend outwardly from the perimeter of the support structures as shown in Figs. 4B-4C.

Conclusion 
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

November 7, 2022